Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  November 25, 2020                                                                                  Bridget M. McCormack,
                                                                                                                    Chief Justice

  162222 & (22)(24)                                                                                        David F. Viviano,
                                                                                                           Chief Justice Pro Tem

                                                                                                         Stephen J. Markman
                                                                                                              Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Richard H. Bernstein
            Plaintiff-Appellee,                                                                         Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh,
                                                                                                                         Justices
  v                                                                  SC: 162222
                                                                     COA: 354482
                                                                     Washtenaw CC: 17-000654-FC
  ROBERT STANLEY WINBURN, a/k/a SCOTT
  ALLEN LIBBY,
            Defendant-Appellant.

  _________________________________________/

          On order of the Court, the motion for immediate consideration is GRANTED, in
  part, to the extent that the defendant asks for expedited review. The application for leave
  to appeal the October 23, 2020 order of the Court of Appeals is considered, and it is
  DENIED, because we are not persuaded that the questions presented should be reviewed
  by this Court. The motion for access to ex parte document events is DENIED.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            November 25, 2020
         t1124
                                                                                Clerk